United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE TREASURY,
)
INTERNAL REVENUE SERVICE,
)
El Segundo, CA, Employer
)
___________________________________________ )
L.J., Appellant

Appearances:
Sally F. La Macchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2027
Issued: May 14, 2012

Case Submitted on the Record

Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2011 appellant, through her representative, filed a timely appeal of a
July 25, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied her request for reconsideration. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit
decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been on appeal.2 In the March 10, 2011 decision, the Board
affirmed OWCP’s December 29, 2009 decision finding that appellant provided insufficient
1
2

5 U.S.C. § 8101 et seq.

Docket No. 10-1057 (issued March 10, 2011). Appellant, then a 55-year-old revenue officer, filed an
occupational disease claim alleging cervical disc disease as a result of her employment duties of typing and carrying
a briefcase.

medical evidence to meet her burden of proof to establish that she sustained an injury causally
related to factors of her federal employment. The facts and the history of this case are herein
incorporated by reference.
The record included a copy of a June 22, 2009 report from Dr. Nitin A. Shah, a Boardcertified orthopedic surgeon, who diagnosed bilateral carpal tunnel syndrome, ulnar nerve
compression neuropathy, cubital tunnel syndrome on the left elbow, degenerative disc disease at
multiple levels, cervical spine C3-4, C4-5, C5-6, C6-7 and C7-Tl with bilateral cervical
radiculopathy. Dr. Shah opined that appellant’s cervical spine disease was an aggravation of
coexisting conditions. He indicated that repeated use of the upper extremities accelerated and
precipitated the underlying disease of the cervical spine, which was work related. Dr. Shah
advised that it also made appellant’s other conditions including her bilateral carpal tunnel
syndrome and ulnar nerve neuropathy worse. The Board found that his report was insufficiently
rationalized to establish causal relationship. The Board noted that there were several defects
which included that Dr. Shah’s report was brief and lacked medical rationale. Additionally,
Dr. Shah did not address appellant’s actual work and nonwork activities over the years 1972 to
1997. The Board also noted that it was unclear whether the opinion of the physician was based
on an accurate or complete factual background. Furthermore, the medical summary provided to
Dr. Shah by counsel was not of record in its entirety.
On June 24, 2011 appellant’s representative requested reconsideration. She indicated that
she was providing a copy of the medical summary that she provided to Dr. Shah. Appellant’s
representative requested that OWCP reconsider the probative value of Dr. Shah’s report and
issue a merit decision.
By decision dated July 25, 2011, OWCP denied appellant’s request for reconsideration
without a review of the merits on the grounds that her request was insufficient to warrant review
of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA, OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [OWCP].”3

3

20 C.F.R. § 10.606(b).

2

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
Appellant’s representative disagreed with the denial of the claim and requested
reconsideration on June 24, 2011. The Board does not have jurisdiction over the merits of the
appeal and may only consider whether OWCP’s July 25, 2011 decision properly denied
appellant’s reconsideration request without a merit review of the claim.5 The underlying issue
on reconsideration was whether she submitted sufficient medical evidence to establish an injury
causally related to factors of her federal employment. Appellant did not provide any relevant
and pertinent new medical evidence not previously considered as to whether she sustained an
injury causally related to factors of her federal employment.
On reconsideration, appellant’s representative provided a copy of a medical summary
which she had previously compiled and provided to Dr. Shah. The Board notes that this
evidence is not relevant to the issue of whether appellant sustained an injury in the performance
of duty causally related to factors of her federal employment, as the issue is medical in nature
and the submission of evidence that does not address the particular issue involved does not
constitute a basis for reopening a case.6 In this case, appellant’s representative has merely
summarized the medical record. Her summary would not constitute medical evidence as she is
not a physician. Section 8101(2) of FECA provides that the term “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by the applicable state law. Only
medical evidence from a physician as defined by FECA will be accorded probative value. As the
issue is medical in nature, this would not be relevant to the issue of causal relationship.
Consequently, the evidence submitted by appellant on reconsideration does not satisfy the
third criterion, noted above, for reopening a claim for merit review. Furthermore, appellant also
has not shown that OWCP erroneously applied or interpreted a specific point of law, or advanced
a relevant new argument not previously submitted. Therefore, OWCP properly denied her
request for reconsideration.7
On appeal, appellant’s representative contends that Dr. Shah’s opinion was relevant. The
Board notes that in its prior decision, it considered Dr. Shah’s report and found that it was
insufficient to establish appellant’s claim. Rearguing the relevance of Dr. Shah’s report is

4

20 C.F.R. § 10.608(b).

5

See 20 C.F.R. §§ 501.2(c), 501.3.

6

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Robert P.
Mitchell, 52 ECAB 116 (2000)
7

The Board notes that, subsequent to OWCP’s July 25, 2011 decision, appellant submitted additional evidence to
OWCP. The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c);
James C. Campbell, 5 ECAB 35 (1952).

3

insufficient to require a merit review.8 Appellant’s representative also requests that the Board
direct OWCP to accept the claim and pay benefits. However, as explained, the Board does not
have jurisdiction over the merits of the claim. It may only consider whether OWCP properly
denied appellant request for reconsideration without conducting a merit review of the claim.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See C.N., Docket No. 08-1569 (issued December 9, 2008) (evidence or argument that repeats or duplicates
evidence previously of record has no evidentiary value and does not constitute a basis for reopening a case).

4

